Citation Nr: 0334773	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  99-13 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
left arm and shoulder shell fragment wound residuals.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from January 1944 to February 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the New 
York, New York, Regional Office (RO) which determined that 
new and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for left 
arm and shoulder shell fragment wound residuals.  The veteran 
has been represented throughout this appeal by New York State 
Division of Veterans' Affairs.  



REMAND

The veteran advances on appeal that he sustained a left upper 
extremity shrapnel wound during the Battle of the Bulge for 
which he received the Purple Heart commendation and underwent 
a 1947 surgical procedure at the Fort Hamilton, New York, 
Department of Veterans Affairs (VA) Medical Center.  The 
veteran's accredited representative requests that the 
veteran's service personnel records be obtained for 
incorporation into the record.  Documentation of the 
veteran's award of the Purple Heart and cited VA medical 
treatment has not been incorporated into the record.  In 
reviewing a similar factual scenario, the United States Court 
of Appeals for Veterans Claims (Court) has held that the VA 
should obtain all relevant service, VA, and private treatment 
records which could potentially be helpful in resolving the 
veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recently invalidated the thirty-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as being inconsistent with 38 U.S.C.A. § 5103(b)(1) (West 
2002).  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The 
Federal Circuit found that the thirty-day period provided in 
§ 3.159(b)(1) in which to respond to a Veterans Claims 
Assistance Act of 2000 (VCAA) notice to be misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, the RO must take this opportunity to inform the 
veteran that a period of one full year may be taken to 
respond to a VCAA notice notwithstanding any previously 
provided information.  Accordingly, this case is REMANDED for 
the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) are fully met.  

2.  The RO should then contact the 
National Personnel Records Center and 
request that the veteran's service 
personnel file (201 or equivalent) be 
forwarded for incorporation into the 
record.  The RO should also verify that 
the veteran has been awarded a Purple 
Heart commendation and the basis for its 
issuance.  

3.  The RO should then request that 
copies of all VA clinical documentation 
pertaining to the treatment of the 
veteran, including that provided at the 
Fort Hamilton, New York, VA Medical 
Center in 1946 and 1947, be forwarded for 
incorporation into the record.  

4.  The RO should then readjudicate the 
issue of whether new and material 
evidence has been received to reopen the 
veteran's claim of entitlement to service 
connection for left arm and shoulder 
shell fragment wound residuals.  If the 
benefit sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the veteran's application to 
reopen his claim for benefits, to include 
a summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the statement of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


